Title: From George Washington to Brigadier General William Maxwell, 4 May 1779
From: Washington, George
To: Maxwell, William



Sir
Hd Qrs Middlebrook 4th May 1779

I duly recd your two favors of the 1st and 3d inst.
I wish you to be as diligent as possible in gaining further intelligence respecting the embarkation of troops—how many and what regiments—what quantity of provisions they have on board—whether for a long or short voyage—and if the soldiers have received any additional light clothing adapted to a warm climate.
You will give immediate orders to one of the three regiments under your command to be in the most perfect readiness to march in two or three days from this date—I will however send you further notice on this subject. The remaining two regim[ents] will also put themselves in the same state of preparation to move on the shortest notice.
My former orders with respect to disencumbering themselves of all unnecessary baggage or camp furniture; reserving only such as is of light portage, and that cannot be dispensed with during the operations of the campaign, I make no doubt has been properly attended to. I am Sir &.
G.W.
